Exhibit 10.6

 

EXECUTION

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of April
10, 2017, between Vantage Energy Acquisition Corp., a Delaware corporation (the
“Company”), and NGP Vantage Energy LLC, a Delaware limited liability company
(the “Purchaser”).

 

Recitals

 

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) registration statements on Form S-1 (together, the “Registration
Statement”) for its initial public offering (“IPO”) of 48,000,000 units (or
55,200,000 units if the IPO over-allotment option (the “IPO Option”) is
exercised in full) (the “Public Units”), at a price of $10.00 per Public Unit,
each Public Unit comprised of one share of the Company’s Class A common stock,
par value $0.0001 per share (the “Class A Shares,” and the Class A Shares
included in the Public Units, the “Public Shares”), and one-third of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share (the
“Warrants,” and the Warrants included in the Public Units, the “Public
Warrants”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, on a private
placement basis, the number of Forward Purchase Shares (as defined below)
determined pursuant to Section 1(a)(ii) hereof and the number of Forward
Purchase Warrants (as defined below) determined pursuant to Section 1(a)(ii)
hereof, on the terms and conditions set forth herein;

 

WHEREAS, the Purchaser owns 13,720,000 shares (the “Sponsor Founder Shares”) of
the Company’s Class B common stock, par value $0.0001 per share (the “Class B
Shares”);

 

WHEREAS, the Class B Shares are convertible into Class A Shares on the terms and
conditions set forth in the Company’s certificate of incorporation, as it may be
amended from time to time (the “Charter”);

 

WHEREAS, in connection with the IPO, the Purchaser will purchase an aggregate of
7,733,333 warrants (or 8,693,333 warrants if the IPO Option is exercised in
full) at a price of $1.50 per warrant, in a private placement that will close
simultaneously with the IPO Closing (the “Private Placement Warrants”), each
Private Placement Warrant exercisable for one Class A Share at $11.50 per share;
and

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 



 1 

 

 

Agreement

 

1.       Sale and Purchase.

 

(a)       Forward Purchase Securities.

 

(i)       The Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, that number of Class A Shares (the “Forward
Purchase Shares”), up to a maximum of 40,000,000 Class A Shares (the “Maximum
Shares”), plus that number of warrants (the “Forward Purchase Warrants” and,
together with the Forward Purchase Shares, the “Forward Purchase Securities”),
up to a maximum of 13,333,333 warrants) (the “Maximum Warrants”), in each case
determined as set forth in clause 1(a)(ii), for an aggregate purchase price of
$10.00 per unit (the “Forward Purchase Price”) of one Forward Purchase Share and
one-third of one Forward Purchase Warrant (each, a “Forward Purchase Unit”), or
up to a maximum of $400,000,000 in the aggregate.

 

(ii)       The number of Forward Purchase Units to be issued and sold by the
Company and purchased by the Purchaser hereunder shall equal that number which,
after payment of the aggregate Forward Purchase Price by the Purchaser, will
result in gross proceeds to the Company in an aggregate amount equal to the
amount of funds necessary for the Company to consummate the Business Combination
and pay related fees and expenses, less amounts available to the Company from
the Trust Account (after payment of the deferred underwriting discount and after
giving effect to any redemptions of Public Shares) and any other financing
source obtained by the Company for such purpose at or prior to the consummation
of the Business Combination, plus any additional amounts mutually agreed by the
Company and the Purchaser that may be retained by the post-Business Combination
company for working capital or other purposes, but in no event shall the number
of Forward Purchase Shares or Forward Purchase Warrants purchased hereunder
exceed the Maximum Shares or the Maximum Warrants, respectively.

 

(iii)       Each Forward Purchase Warrant will have the same terms as each
Private Placement Warrant, and will be subject to the terms and conditions of
the Warrant Agreement to be entered into between the Company and Continental
Stock Transfer & Trust Company, as Warrant Agent, in connection with the IPO
(the “Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Forward
Purchase Warrants will be exercisable. The Forward Purchase Warrants will become
exercisable on the later of 30 days after the Business Combination Closing and
12 months from the IPO Closing, and will expire five years after the Business
Combination Closing or earlier upon the liquidation of the Company, as described
in the Warrant Agreement. The Forward Purchase Warrants will be non-redeemable
and exercisable on a cashless basis so long as they are held by the Purchaser or
its Permitted Transferees (as defined below). If the Forward Purchase Warrants
are held by Persons (as defined below) other than the Purchaser or its Permitted
Transferees, the Forward Purchase Warrants will have the same terms as the
Public Warrants, as set forth in the Warrant Agreement.

 

(iv)       The Company shall require the Purchaser to purchase the Forward
Purchase Securities by delivering notice to the Purchaser, at least five (5)
Business Days before the Business Combination Closing, specifying the number of
Forward Purchase Shares and Forward Purchase Warrants the Purchaser is required
to purchase, the date of the Business Combination Closing, the aggregate Forward
Purchase Price and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Securities (the “Forward Closing”) shall
be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, the Purchaser shall
deliver to the Company, to be held in escrow until the Forward Closing, the
Forward Purchase Price for the Forward Purchase Securities by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Company in such notice. Immediately prior to the Forward Closing on the Forward
Closing Date, (1) the Forward Purchase Price shall be released from escrow
automatically and without further action by the Company or the Purchaser, and
(2) upon such release, the Company shall issue the Forward Purchase Securities
to the Purchaser in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws), registered in the name of the Purchaser (or its nominee in
accordance with its delivery instructions), or to a custodian designated by the
Purchaser, as applicable. In the event the Business Combination Closing does not
occur on the date scheduled for closing, the Forward Closing shall not occur and
the Company shall promptly (but not later than one (1) Business Day thereafter)
return the Forward Purchase Price to the Purchaser. For purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

 



 2 

 

 

(b)       Legends. Each book entry for the Forward Purchase Securities shall
contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

2.       Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)       Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 

(b)       Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except ii) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, iii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or iv) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

(c)       Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d)       Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default v) of any provisions of its organizational documents,
vi) of any instrument, judgment, order, writ or decree to which it is a party or
by which it is bound, vii) under any note, indenture or mortgage to which it is
a party or by which it is bound, viii) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or ix) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

(e)       Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any state or federal securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law. By executing this Agreement, the
Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Forward Purchase Securities. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 



 3 

 

 

(f)       Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

 

(g)       Restricted Securities. The Purchaser understands that the offer and
sale of the Forward Purchase Securities to the Purchaser has not been, and will
not be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase
Securities, or any Class A Shares for which they may be exercised, for resale,
except as provided herein (the “Registration Rights”). The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy. The Purchaser acknowledges that the Company
filed the Registration Statement for its proposed IPO. The Purchaser understands
that the offering of the Forward Purchase Securities is not and is not intended
to be part of the IPO, and that the Purchaser will not be able to rely on the
protection of Section 11 of the Securities Act.

 

(h)       No Public Market. The Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)       High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment, and that it
will be contractually obligated to vote the Sponsor Founder Shares in favor of
the Business Combination as provided herein.

 

(j)       Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k)       No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including, through a broker or finder x) engaged in any
general solicitation, or xi) published any advertisement in connection with the
offer and sale of the Forward Purchase Securities.

 

(l)       Residence. The Purchaser’s principal place of business is the office
or offices located at the address of the Purchaser set forth on the signature
page hereof.

 

(m)       Adequacy of Financing. At the time of the Forward Closing, the
Purchaser will have available to it sufficient funds to satisfy its obligations
under this Agreement.

 

(n)       Affiliation of Certain FINRA Members. The Purchaser is neither a
person associated nor affiliated with Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Goldman, Sachs & Co. or, to its actual knowledge,
any other member of the Financial Industry Regulatory Authority (“FINRA”) that
is participating in the IPO.

 



 4 

 

 

(o)       No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3.       Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser as follows:

 

(a)       Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b)       Capitalization. On the date hereof, the authorized share capital of
the Company consists of:

 

(i)       200,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii)       20,000,000 Class B Shares, 13,800,000 of which are issued and
outstanding as of the date hereof. All of the outstanding Class B Shares have
been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.

 

(iii)       1,000,000 preferred shares, none of which are issued and
outstanding.

 

(c)       Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Securities at
the Forward Closing, and the securities issuable upon exercise of the Forward
Purchase Warrants, has been taken or will be taken prior to the Forward Closing.
All action on the part of the stockholders, directors and officers of the
Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the Forward Closing, and the issuance and delivery of the
Forward Purchase Securities and the securities issuable upon exercise of the
Forward Purchase Warrants has been taken or will be taken prior to the Forward
Closing. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except xii) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, xiii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or xiv) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(d)       Valid Issuance of Securities. The Forward Purchase Securities, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, and the securities issuable upon
exercise of the Forward Purchase Warrants, when issued in accordance with the
terms of the Forward Purchase Warrants and this Agreement, will be validly
issued, fully paid and nonassessable, as applicable, and free of all preemptive
or similar rights, taxes, liens, encumbrances and charges with respect to the
issue thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Securities
will be issued in compliance with all applicable federal and state securities
laws.

 



 5 

 

 

(e)       Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights.

 

(f)       Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default
xv) of any provisions of the Charter, bylaws or other governing documents of the
Company, xvi) of any instrument, judgment, order, writ or decree to which the
Company is a party or by which it is bound, xvii) under any note, indenture or
mortgage to which the Company is a party or by which it is bound, xviii) under
any lease, agreement, contract or purchase order to which the Company is a party
or by which it is bound or xix) of any provision of federal or state statute,
rule or regulation applicable to the Company, in each case (other than clause
(i)) which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)       Operations. As of the date hereof, the Company has not conducted, and
prior to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

(h)       No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder xx) engaged in any general solicitation,
or xxi) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

 

(i)       No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4.       Registration Rights; Transfer

 

(a)       Registration. The Company agrees that it will use its commercially
reasonable efforts to file with the SEC (at the Company’s sole cost and
expense), within thirty (30) calendar days after the Business Combination
Closing, a registration statement (the “Forward Registration Statement”)
registering the resale of the Forward Purchase Securities and the Class A Shares
underlying the Forward Purchase Warrants (collectively, the “Registrable
Securities”), and the Company shall use its commercially reasonable efforts to
have the Forward Registration Statement declared effective as soon as
practicable after the filing thereof; provided, however, that the Company’s
obligations to include the Registrable Securities in the Forward Registration
Statement are contingent upon the Purchaser furnishing in writing to the Company
such information regarding the Purchaser, the securities of the Company held by
the Purchaser and the intended method of disposition of the Registrable
Securities as shall be reasonably requested by the Company to effect the
registration of the Registrable Securities, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations.

 



 6 

 

 

(b)       Indemnification.

 

(i)       The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless the Purchaser (to the extent a seller under
the Forward Registration Statement), the officers, directors, agents, partners,
members, managers, stockholders, affiliates, employees and investment advisers
of the Purchaser, each person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), and the officers, directors, partners,
members, managers, stockholders, agents, affiliates, employees and investment
advisers of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon
(1) any untrue or alleged untrue statement of a material fact contained in the
Forward Registration Statement, any prospectus included in the Forward
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (2) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations under this Section 4, except to the
extent, but only to the extent that such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein. The Company shall notify the Purchaser promptly of
the institution, threat or assertion of any proceeding arising from or in
connection with the transactions contemplated by this Section 4 of which the
Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Registrable Securities by the Company.

 

(ii)       The Purchaser shall, severally and not jointly with any other selling
stockholder named in the Forward Registration Statement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or that
are based upon any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that such untrue statements or omissions are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein. In no event shall the liability of the
Purchaser be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(c)       Transfer. This Agreement and all of the Purchaser’s rights and
obligations hereunder (including the Purchaser’s obligation to purchase the
Forward Purchase Securities) may be transferred or assigned, at any time and
from time to time, in whole or in part, to one or more third parties (each such
transferee, a “Transferee”). Upon any such assignment:

 

(i)       the applicable Transferee shall execute a signature page to this
Agreement, substantially in the form of the Purchaser’s signature page hereto
(the “Joinder Agreement”), which shall reflect the number of Forward Purchase
Shares and Forward Purchase Warrants to be purchased by such Transferee (the
“Transferee Securities”), and, upon such execution, such Transferee shall have
all the same rights and obligations of the Purchaser hereunder with respect to
the Transferee Securities, and references herein to the “Purchaser” shall be
deemed to refer to and include any such Transferee with respect to such
Transferee and to its Transferee Securities; provided, that any representations,
warranties, covenants and agreements of the Purchaser and any such Transferee
shall be several and not joint and shall be made as to the Purchaser or any such
Transferee, as applicable, as to itself only; and

 

(ii)       upon a Transferee’s execution and delivery of a Joinder Agreement,
the number of Forward Purchase Shares and Forward Purchase Warrants to be
purchased by the Purchaser hereunder shall be reduced by the total number of
Forward Purchase Shares and Forward Purchase Warrants to be purchased by the
applicable Transferee pursuant to the applicable Joinder Agreement, which
reduction shall be evidenced by the Purchaser and the Company amending Schedule
A to this Agreement to reflect each transfer and updating the “Number of Forward
Purchase Shares”, “Number of Forward Purchase Warrants”, and “Aggregate Purchase
Price for Forward Purchase Securities” on the Purchaser’s signature page hereto
to reflect such reduced number of Forward Purchase Securities, and the Purchaser
shall be fully and unconditionally released from its obligation to purchase such
Transferee Securities hereunder. For the avoidance of doubt, this Agreement need
not be amended and restated in its entirety, but only Schedule A and the
Purchaser’s signature page hereto need be so amended and updated and executed by
each of the Purchaser and the Company upon the occurrence of any such transfer
of Transferee Securities.

 



 7 

 

 

(d)       Additional Transfers. The Purchaser and the Company hereby covenant
and agree that, in the event that any such transfer or assignment is made
pursuant to Section 4(c) above:

 

(i)       the Purchaser shall, directly or indirectly, transfer and assign to
such Transferee (the “Additional Transfers”) a proportionate number of the
Sponsor Founder Shares and Private Placement Warrants (or the obligation to
purchase such Private Placement Warrants), in consideration of the payment by
such Transferee to the Purchaser of the original purchase price paid by the
Purchaser for any such securities;

 

(ii)       the Purchaser and/or the Company, as applicable, shall enter into
appropriate documentation with such Transferee to effect the Additional
Transfers and, as applicable, any new issuance of any such securities pursuant
to such documentation; and

 

(iii)       the Company shall appropriately reflect any such Additional
Transfers and issuances on its books and records or direct its transfer agent to
reflect any such Additional Transfers and issuances on the books and records of
the Company.

 

5.       Additional Agreements and Acknowledgements of the Purchaser.

 

(a)       Sponsor Founder Share Lock-up; Transfer Restrictions. The Purchaser
agrees that it shall not Transfer (as defined below) any Sponsor Founder Shares
or any Class A Shares into which the Sponsor Founder Shares are convertible
until the earlier of xxii) one year after the Business Combination Closing or
xxiii) the date following the Business Combination Closing on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their common stock for cash, securities or other property.
Notwithstanding the foregoing, if, subsequent to a Business Combination, the
last sale price of the Class A Shares equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Business Combination Closing, the Sponsor
Founder Shares (and the Class A Shares into which the Sponsor Founder Shares are
convertible) shall be released from the lockup referenced herein.
Notwithstanding the first sentence of this Section 5(a), Transfers of the
Sponsor Founder Shares (and the Class A Shares into which the Sponsor Founder
Shares are convertible) are permitted (any such transferees, the “Permitted
Transferees”) (1) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Purchaser, or any affiliates of the Purchaser; (2) in the case of an individual,
by gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of individual’s immediate family or an
affiliate of such person, or to a charitable organization; (3) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (4) in the case of an individual, pursuant to a qualified domestic
relations order; (5) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (6) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (7) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of a Business
Combination; (8) as a distribution to limited partners, members or stockholders
of the Purchaser; (9) to the Purchaser’s affiliates, to any investment fund or
other entity controlled or managed by the Purchaser or any of its affiliates, or
to any investment manager or investment advisor of the Purchaser or an affiliate
of any such investment manager or investment advisor; (10) to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (A) through (I) above; (11) to the Purchaser or any
Transferee hereunder; (12) by virtue of the laws of the Purchaser’s jurisdiction
of formation or its organizational documents upon dissolution of the Purchaser;
and (13) pursuant to an order of a court or regulatory agency; provided,
however, that in the case of clauses (A) through (E) and (H) through (L), these
Permitted Transferees must enter into a written agreement agreeing to be bound
by these transfer restrictions. For purposes of this Section, “Transfer” shall
mean the (x) sale or assignment of, offer to sell, contract or agreement to
sell, hypothecation, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position (within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder)
with respect to, any of the Forward Purchase Securities (excluding any pledges
in the ordinary course of business for bona fide financing purposes or as part
of prime brokerage arrangements), (y) entry into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

 



 8 

 

 

(b)       Warrant Lock-up; Transfer Restrictions. The Purchaser agrees that it
shall not Transfer any Private Placement Warrants or any Forward Purchase
Warrants (or Class A Shares issued or issuable upon the exercise of any such
warrants) until 30 days after the completion of a Business Combination, except
that Transfers of the Private Placement Warrants and Forward Purchase Warrants
are permitted to any Permitted Transferee.

 

(c)       Potential Forfeiture. To the extent that the IPO Option is not
exercised in full, the Purchaser shall forfeit to the Company for no
consideration, a number of Sponsor Founder Shares in the aggregate equal to the
product of 1,800,000 multiplied by a fraction, xxiv) the numerator of which is
7,200,000 minus the number of Public Units purchased upon the exercise of the
IPO Option, and xxv) the denominator of which is 7,200,000. The forfeiture will
be adjusted to the extent that the IPO Option is not exercised in full (or the
Company increases or decreases the size of the IPO) so that the holders of the
Class B Shares immediately prior to the IPO will own an aggregate of 20.0% of
the Company’s issued and outstanding common stock immediately after the IPO.

 

(d)       Trust Account.

 

(i)       The Purchaser hereby acknowledges that it is aware that the Company
will establish the Trust Account for the benefit of its public stockholders upon
the IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees
that it has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.

 

(ii)       The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

 

(e)       Redemption and Liquidation. The Purchaser hereby waives, with respect
to any Sponsor Founder Shares (including the Class A Shares into which such
Sponsor Founder Shares are convertible) held by it, any redemption rights it may
have in connection with xxvi) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination and xxvii) any stockholder
vote to approve an amendment to the Charter to modify the substance or timing of
the Company’s obligation to redeem 100% of the Class A Shares sold in the IPO if
the Company has not consummated an initial Business Combination within 24 months
from the IPO Closing or in the context of a tender offer made by the Company to
purchase Class A Shares, it being understood that the Purchaser shall be
entitled to redemption and liquidation rights with respect to any Public Shares
held by it.

 

(f)       Voting. The Purchaser hereby agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class B Shares
and Class A Shares owned by it in favor of any proposed Business Combination.

 

(g)       No Short Sales. The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 



 9 

 

 

6.       Listing. The Company will use commercially reasonable efforts to effect
and maintain the listing of the Class A Shares and Public Warrants on the NASDAQ
Capital Market (or another national securities exchange).

 

7.       Forward Closing Conditions.

 

(a)       The obligation of the Purchaser to purchase the Forward Purchase
Securities at the Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

 

(i)        The Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

 

(ii)       The Business Combination shall be consummated with a company engaged
in a business that is within the investment objectives of NGP Natural Resources
XI, L.P.

 

(iii)      The Business Combination (including the target assets or business,
and the terms of the Business Combination) shall be reasonably acceptable to NGP
Natural Resources XI, L.P.

 

(iv)      The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Delaware corporation;

 

(v)       The representations and warranties of the Company set forth in Section
3 of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(vi)      The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

 

(vii)     No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

 

(b)       The obligation of the Company to sell the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the Company:

 

(i)       The Business Combination shall be consummated substantially
concurrently with the purchase of the Forward Purchase Securities;

 

(ii)      The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Purchaser or its
ability to consummate the transactions contemplated by this Agreement;

 



 10 

 

 

(iii)      The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

 

(iv)      No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

 

8.       Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

 

(a)       by mutual written consent of the Company and the Purchaser;

 

(b)       automatically

 

(i)         if the IPO is not consummated on or prior to June 30, 2017;

 

(ii)        if the Business Combination is not consummated within 24 months from
the IPO Closing, unless extended up to a maximum of sixty (60) days in
accordance with the Charter; or

 

(iii)       if the Purchaser or the Company becomes subject to any voluntary or
involuntary petition under the United States federal bankruptcy laws or any
state insolvency law, in each case which is not withdrawn within sixty (60) days
after being filed, or a receiver, fiscal agent or similar officer is appointed
by a court for business or property of the Purchaser or the Company, in each
case which is not removed, withdrawn or terminated within sixty (60) days after
such appointment.

 

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

9.       General Provisions.

 

(a)       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or xxviii) personal delivery to the party to be
notified, xxix) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, xxx) five (5)
Business Days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or xxxi) one (1) Business Day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Vantage Energy Acquisition Corp., 5221 N.
O’Connor Boulevard, 11th Floor, Irving, Texas 75039, Attention: Secretary, with
a copy to the Company’s counsel at Vinson & Elkins L.L.P., 1001 Fannin Street,
Suite 2500, Houston, Texas 77002, Attention: Ramey Layne.

 



 11 

 

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

 

(b)       No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)       Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the Forward Closing.

 

(d)       Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitute the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e)       Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f)       Assignments. Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other party.

 

(g)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)       Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)       Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

 

(j)       Jurisdiction. The parties xxxii) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, xxxiii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in state courts of New York or the United States District Court for the
Southern District of New York, and xxxiv) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 



 12 

 

 

(k)       Waiver of Jury Trial. The parties hereto hereby waive any right to a
jury trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l)       Amendments. This Agreement may not be amended, modified or waived as
to any particular provision, except with the prior written consent of the
Company and the Purchaser.

 

(m)       Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)       Expenses. Each of the Company and the Purchaser will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Forward
Purchase Securities and the securities issuable upon exercise of the Forward
Purchase Warrants.

 

(o)       Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)       Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)       Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[Signature page follows]

 

 13 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

  PURCHASER:       NGP Vantage Energy LLC         By: /s/ Roger Biemans   Name: 
Roger Biemans   Title: Chief Executive Officer

 

  Address for Notices:  5221 N. O’Connor Boulevard, 11th Floor, Irving, Texas
75039

 

  E-mail: roger.biemans@vantageep.com       COMPANY:       Vantage Energy
Acquisition Corp.         By: /s/ Jeffrey A. Zlotky   Name:  Jeffrey A. Zlotky  
Title: Secretary

 

[Signature Page to Forward Purchase Agreement]

 



 

 

 

[To be completed by the Company]

 

Number of Forward Purchase Shares: _______________

 

Number of Forward Purchase Warrants: _______________

 

Aggregate Purchase Price for Forward Purchase Securities: $_______________

 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE
WARRANTS” AND “AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET
FORTH ABOVE:

 

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of                ,
201[  ], accepted and agreed to as of this       day of           , 201[  ].

 

  NGP VANTAGE ENERGY LLC         By:     Name:      Title:           VANTAGE
ENERGY ACQUISITION CORP.         By:     Name:  Jeffrey A. Zlotky   Title:
Secretary

 

 

 

 

Schedule A
SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

 

The following transfers of a portion of the original number of Forward Purchase
Shares and Forward Purchase Warrants have been made:

 

Date of Transfer   Transferee   Number of Forward Purchase Shares Transferred  
Number of Forward Purchase Warrants Transferred   Purchaser Revised Forward
Purchase Share Amount   Purchaser Revised Forward Purchase Warrant Amount      
                       

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

 

Schedule A as of                , 201[  ], accepted and agreed to as of this
      day of           , 201[  ] by:

 

 

NGP VANTAGE ENERGY LLC   VANTAGE ENERGY ACQUISITION CORP.           By:        
  By:             Name:      Name:     Title:      Title: 

 

 

 

 

